United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2278
                                   ___________

Carl Stanley Turner,                    *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Larry Norris, Director, Arkansas        * Eastern District of Arkansas.
Department of Corrections,              *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: November 5, 1999
                              Filed: November 9, 1999
                                  ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Carl Stanley Turner appeals the district court’s1 order denying his 28 U.S.C.
§ 2254 petition. The district court issued a certificate of appealability on Turner’s
claim that the judge in Turner’s state jury trial should have granted his motion to
recuse.



      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       We review the district court’s findings of fact for clear error and its conclusions
of law de novo, see Bounds v. Delo, 151 F.3d 1116, 1118 (8th Cir. 1998), and apply
a presumption of correctness to the state court’s findings of fact, see 28 U.S.C.
§ 2254(e)(1). We may grant relief only if the state court’s adjudication of the
petitioner’s claims resulted in a decision that was “contrary to, or involved an
unreasonable application of, clearly established Federal law, as determined by the
Supreme Court.” 28 U.S.C. § 2254(d)(1). Having carefully reviewed the record and
the briefs, we conclude that the state court’s decision was in accordance with clearly
established federal law.

      Accordingly, we affirm the district court’s dismissal of Turner’s’s petition. See
8th Cir. R. 47B.

      We also deny Turner’s motion for a stay and for a transcript at government
expense.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-